DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This office action is in response to the Request for Continued Examination filed 1/31/2022. Claims 1, 9, and 21-25 are currently pending. Claims 1, 9, and 22 have been amended. Claims 2-8 and 10-20 have been previously canceled. Claims 24 and 25 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/31/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, the limitation “a manually-driven quick open actuator that is not driven by said rotary drive element, wherein said manually-driven quick open actuator is configured to open said second jaw” comprises new matter not disclosed by applicant in the specification as originally filed. Applicant argues that the handle link portion 736 and the retraction assembly 730 of Figs. 22-24 disclose the claimed quick open actuator. However, the handle link portion and the retraction assembly are not capable of opening the second jaw, they simply allow the second jaw to be opened. Thus, they cannot be reasonably interpreted as “a manually-driven quick open actuator” and are not “configured to open said second jaw.” Furthermore, applicant does not disclose some other structure that is manually driven and is 
	Claim 9 recites the limitation “a manually-driven actuator that is not driven by said rotary drive element configured to open said second jaw” and claim 24 recites the limitation “a manually-driven quick open actuator that is not driven by said rotary drive element, wherein said manually-driven quick open actuator is configured to open said second jaw.” These limitations comprise new matter based on the same reasoning set forth above for the rejection of claim 1 and are similarly rejected for not complying with the written description requirement. Claim 23 is rejected based on its dependency from claim 9 and claim 25 is rejected based on its dependency from claim 24.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
2/28/2022